Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi Pub. No. US 2015/0243251 A1 [Ohnishi].
1.  Ohnishi discloses a screen calibration method [¶ 15], comprising: changing parameters input into a preset register of a first display screen and a preset register of a second display screen [Fig. 11], acquiring chromaticity coordinates of the first display screen under different parameters to obtain a first chromaticity coordinate set, and acquiring chromaticity coordinates of the second display screen under different parameters to obtain a second chromaticity coordinate set [¶ 122], wherein the first display screen and the second display screen display a same monochrome image [id. a single color]; and storing In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
4.  Ohnishi teaches wherein the same monochrome image is a white image [¶ 115].
7.  Ohnishi teaches a screen calibration apparatus, comprising a memory and a processor, wherein the memory stores a program which when read and executed by the processor, implements the screen calibration method according to claim 1 [¶¶ 127-131].
8.  Ohnishi discloses a screen calibration system [Fig. 11], comprising: a chromaticity acquisition device [42], a chromaticity adjusting module [44], and a chromaticity matching module [46], wherein: the chromaticity acquisition device is configured to acquire a chromaticity coordinate of a first display screen and send the chromaticity coordinate of the first display screen to the chromaticity adjusting module and acquire a chromaticity coordinate of a second display screen and send the chromaticity 
Ohnishi is silent on the chromaticity matching module is configured to obtain two chromaticity coordinates having the shortest distance from the first chromaticity coordinate set and the second chromaticity coordinate set, respectively; set the chromaticity coordinate, in the two chromaticity coordinates having the shortest distance, belonging to the first chromaticity coordinate set as a first chromaticity coordinate, and set the other chromaticity coordinate, in the two chromaticity coordinates having the shortest distance, belonging to the second chromaticity coordinate set as a second chromaticity coordinate.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnishi as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi Pub. No. US 2015/0243251 A1 [Ohnishi] in view of Speegle et al. Pub. No. US 2011/0248835 A1 [Speegle].
2.  Ohnishi is silent on wherein the preset register is a color temperature register or a voltage register corresponding to a gamma parameter.  However Speegle teaches using a color temperature register as claimed [¶ 121].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnishi with Speegle as required by this claim, since such a modification optimizes the performance characteristics of the device. 
Allowable Subject Matter
Claims 3, 5, 6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694